UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Value Fund November 30, 2015 (Unaudited) Common Stocks98.0% Shares Value ($) Australia2.3% Australia & New Zealand Banking Group 15,373 301,848 Primary Health Care 136,427 316,712 QBE Insurance Group 45,219 407,800 Austria.5% Erste Group Bank 7,369 a China1.3% CNOOC 232,000 256,732 FIH Mobile 412,000 187,044 Guangzhou Automobile Group, Cl. H 146,000 139,721 Denmark1.0% Carlsberg, Cl. B 5,300 France9.8% BNP Paribas 10,100 598,756 Casino Guichard Perrachon 5,317 304,028 Danone 9,004 631,007 Electricite de France 27,705 412,876 Engie 22,537 392,650 Pernod-Ricard 3,036 345,467 Publicis Groupe 6,778 427,671 Sanofi 7,067 630,033 Total 12,580 624,694 Germany6.0% Deutsche Bank 27,730 712,089 E.ON 15,318 145,593 LANXESS 9,831 500,649 METRO 13,233 441,249 Suedzucker 11,934 225,572 Talanx 11,698 362,813 Wacker Chemie 3,169 284,898 Hong Kong4.5% CITIC 113,000 198,209 COSCO Pacific 352,559 470,790 Esprit Holdings 263,674 292,463 Lifestyle International Holdings 187,000 284,596 WH Group 607,500 a,b 313,409 Yue Yuen Industrial Holdings 126,500 459,276 India1.7% Reliance Industries, GDR 14,870 b 424,538 State Bank of India, GDR 9,139 339,971 Ireland.9% CRH 13,165 Israel1.6% Teva Pharmaceutical Industries, ADR 11,215 Italy5.8% Assicurazioni Generali 35,399 673,212 Azimut Holding 18,762 479,120 Finmeccanica 21,596 a 312,823 Saras 170,672 a 341,712 Telecom Italia 410,266 a 530,561 UniCredit 47,534 278,982 Japan21.2% Aiful 80,100 a 268,084 Aisin Seiki 8,200 328,400 Asahi Kasei 57,000 389,924 Credit Saison 21,400 404,010 Denso 8,800 419,841 East Japan Railway 6,100 575,808 Ebara 118,000 581,852 Fujitsu 116,000 585,748 Honda Motor 30,600 994,811 KDDI 12,000 298,099 LIXIL Group 17,500 409,139 Mitsubishi UFJ Financial Group 99,100 635,979 Nippon Shokubai 6,300 471,860 Nippon Telegraph & Telephone 10,500 389,379 Nomura Real Estate Holdings 15,500 303,578 Ricoh 37,500 384,444 Shimamura 2,200 268,253 Sumitomo Mitsui Financial Group 21,000 801,275 Sumitomo Mitsui Trust Holdings 84,560 322,853 THK 14,000 279,090 Yamada Denki 80,700 363,183 Netherlands5.6% Aegon 55,302 338,655 ING Groep 37,389 513,344 Koninklijke Philips 43,184 1,180,798 Randstad Holding 7,302 456,645 Russia.3% Gazprom, ADR 33,030 Singapore2.1% United Overseas Bank 50,500 694,194 Wilmar International 121,300 245,945 South Korea2.5% Hyundai Mobis 1,421 306,152 KB Financial Group, ADR 16,532 499,597 Samsung Electronics 303 335,954 Spain1.9% Banco Popular Espanol 71,396 251,570 Banco Santander 56,174 306,723 Ebro Foods 16,527 316,578 Sweden1.7% Ericsson, Cl. B 46,384 451,778 Getinge, Cl. B 11,890 301,006 Switzerland7.1% ABB 30,054 a 569,912 Aryzta 8,087 a 379,885 Credit Suisse Group 35,241 a 757,672 LafargeHolcim 9,780 a 522,817 Roche Holding 3,479 931,588 United Kingdom20.2% Anglo American 18,453 113,572 AstraZeneca 8,697 589,759 Aviva 55,066 424,210 Barclays 96,592 324,703 BHP Billiton 27,868 334,473 BP 153,269 889,300 esure Group 120,046 457,606 GlaxoSmithKline 55,383 1,130,648 Home Retail Group 221,123 342,690 HSBC Holdings 115,329 919,721 Royal Bank of Scotland Group 75,724 a 344,879 Royal Dutch Shell, Cl. A 41,990 1,039,046 Serco Group 160,673 a 267,397 Spire Healthcare Group 42,838 b 209,296 Standard Chartered 76,788 644,401 Tesco 245,471 618,142 Unilever 8,867 378,467 Total Common Stocks (cost $61,790,856) Preferred Stocks.9% Germany Volkswagen (cost $716,619) 2,861 a Number of Rights.1% Rights Value ($) United Kingdom Standard Chartered (cost $83,699) 21,939 Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $324,720) 324,720 c Total Investments (cost $62,915,894) % Cash and Receivables (Net) .3 % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2015, these securities were valued at $947,243 or 2.1% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized depreciation on investments was $18,342,494 of which $916,038 related to appreciated investment securities and $19,258,532 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the sameas the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 30.5 Industrial 11.9 Consumer Discretionary 11.2 Health Care 10.8 Consumer Staples 10.4 Energy 8.3 Materials 6.7 Information Technology 4.4 Telecommunication Services 2.7 Utilities 2.1 Money Market Investment .7 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 43,350,175 - 470,790 Equity Securities - Foreign Preferred Stocks† 397,647 - - Mutual Funds 324,720 - - Rights† 30,068 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value November 30, 2015 (Unaudited) Common Stocks98.6% Shares Value ($) Banks5.2% First Republic Bank 754,867 51,980,142 Signature Bank 207,394 a 32,799,361 SunTrust Banks 205,666 8,930,018 Capital Goods12.6% Fluor 609,677 29,630,302 HD Supply Holdings 1,403,350 a 44,387,960 Hubbell, Cl. B 474,199 47,083,219 Ingersoll-Rand 652,204 38,264,809 Regal Beloit 666,611 42,969,745 Xylem 606,104 22,619,801 Commercial & Professional Services1.3% Equifax 216,152 Consumer Durables & Apparel2.2% PVH 430,177 Consumer Services.5% Houghton Mifflin Harcourt 462,190 a Diversified Financials28.4% E*TRADE Financial 2,580,537 a 78,525,741 FNFV Group 346,675 a 3,879,293 Intercontinental Exchange 256,623 66,680,920 Leucadia National 3,953,595 69,899,559 Raymond James Financial 1,246,839 73,226,854 SLM 7,961,662 a 53,781,027 Synchrony Financial 1,944,095 a 61,880,544 TD Ameritrade Holding 2,345,830 85,927,753 Exchange-Traded Funds.7% Standard & Poor's Depository Receipts S&P MidCap 400 ETF Trust 44,273 Food, Beverage & Tobacco1.3% Archer-Daniels-Midland 660,640 Health Care Equipment & Services3.0% Boston Scientific 1,291,738 a 23,612,971 MEDNAX 415,975 a 29,688,136 Insurance2.9% FNF Group 1,455,310 Materials5.8% New Gold 1,277,046 a 2,822,272 Newmont Mining 2,022,304 37,230,617 Valspar 616,246 52,066,624 Yamana Gold 5,708,196 11,987,212 Media2.7% CBS, Cl. B 962,680 Pharmaceuticals, Biotech & Life Sciences6.0% Agilent Technologies 723,463 30,255,223 Akorn 211,312 a 7,036,690 Illumina 92,661 a 17,040,358 Jazz Pharmaceuticals 177,602 a 26,034,677 Vertex Pharmaceuticals 203,476 a 26,321,655 Real Estate3.1% Realogy Holdings 1,349,644 a Retailing5.2% LKQ 650,936 a 19,196,103 Staples 3,813,740 46,031,842 Williams-Sonoma 451,481 28,592,292 Semiconductors & Semiconductor Equipment1.6% Maxim Integrated Products 420,780 16,313,641 United Microelectronics, ADR 6,357,169 11,760,763 Software & Services4.7% DST Systems 151,555 18,532,145 Fortinet 965,090 a 34,762,542 Intuit 310,297 31,091,759 Technology Hardware & Equipment9.9% FEI 503,736 40,303,917 FLIR Systems 670,588 20,493,169 Ingram Micro, Cl. A 340,624 10,535,500 Keysight Technologies 1,207,415 a 37,200,456 Lumentum Holdings 596,437 11,928,740 Seagate Technology 1,101,336 39,582,016 Viavi Solutions 2,768,322 a 17,606,528 Transportation1.0% Kirby 283,056 a Utilities1.2% ITC Holdings 570,433 Total Common Stocks (cost $1,658,353,024) Master Limited Partnerships.7% Diversified Financials.7% Blackstone Group LP 403,456 (cost $8,489,171) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,924,687) 13,924,687 b Total Investments (cost $1,680,766,882) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund LPLimited Partnership a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $110,496,154 of which $236,504,300 related to appreciated investment securities and $126,008,146 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 28.4 Capital Goods 12.6 Technology Hardware & Equipment 9.9 Pharmaceuticals, Biotech & Life Sciences 6.0 Materials 5.8 Retailing 5.2 Banks 5.2 Software & Services 4.7 Real Estate 3.1 Health Care Equipment & Services 3.0 Insurance 2.9 Media 2.7 Consumer Durables & Apparel 2.2 Semiconductors & Semiconductor Equipment 1.6 Food, Beverage & Tobacco 1.3 Commercial & Professional Services 1.3 Utilities 1.2 Transportation 1.0 Money Market Investment .8 Exchange-Traded Funds .7 Consumer Services .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 1,726,381,814 - - Equity Securities - Foreign Common Stocks† 26,570,246 - - Exchange-Traded Funds 11,786,358 - - Limited Partnership Interests† 12,599,931 - - Mutual Funds 13,924,687 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund November 30, 2015 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components.8% Winnebago Industries 314,873 a Banks15.6% Ameris Bancorp 392,695 13,426,242 BofI Holding 609,080 a,b 12,199,872 Columbia Banking System 332,922 11,832,048 EverBank Financial 413,186 7,131,590 FCB Financial Holdings, Cl. A 385,052 b 14,997,775 Pinnacle Financial Partners 179,147 9,733,057 Simmons First National, Cl. A 109,539 6,316,019 South State 201,578 15,846,047 SVB Financial Group 270,054 b 35,776,754 Talmer Bancorp, Cl. A 785,611 14,353,113 Capital Goods5.5% Altra Industrial Motion 151,372 4,241,443 Beacon Roofing Supply 85,473 b 3,655,680 CLARCOR 90,777 4,795,749 Encore Wire 138,381 6,043,098 Simpson Manufacturing 466,497 17,321,034 Thermon Group Holdings 784,589 b 14,287,366 Commercial & Professional Services10.9% Herman Miller 320,025 10,147,993 HNI 154,577 6,841,578 Huron Consulting Group 67,989 b 3,944,042 Interface 941,361 18,714,257 Knoll 142,622 3,177,618 Korn/Ferry International 302,290 11,124,272 Steelcase, Cl. A 1,194,109 23,882,180 TrueBlue 730,252 b 21,389,081 Consumer Durables & Apparel1.3% WCI Communities 483,745 b Consumer Services1.3% Fogo De Chao 149,519 a 2,449,121 Houghton Mifflin Harcourt 225,140 b 4,448,766 Potbelly 399,111 b 4,976,914 Diversified Financials4.2% FNFV Group 288,372 b 3,226,883 Raymond James Financial 345,430 20,287,104 SLM 2,221,672 b 15,007,394 Exchange-Traded Funds.9% iShares Russell 2000 ETF 68,419 Health Care Equipment & Services1.5% HeartWare International 285,434 a,b Insurance1.8% Primerica 311,700 Materials3.4% New Gold 3,728,550 b 8,240,096 OMNOVA Solutions 1,230,931 b 9,256,601 Trinseo 160,842 a,b 4,593,648 Yamana Gold 4,308,793 9,048,465 Media5.9% Media General 497,412 a,b 7,724,808 Nexstar Broadcasting Group, Cl. A 390,052 a 22,853,147 Sinclair Broadcast Group, Cl. A 658,618 a 23,117,492 Pharmaceuticals, Biotech & Life Sciences13.5% Emergent BioSolutions 673,601 b 25,374,550 Flamel Technologies, ADR 1,060,780 b 15,243,409 Flexion Therapeutics 175,092 b 3,403,788 GW Pharmaceuticals, ADR 199,678 a,b 17,310,086 Revance Therapeutics 691,906 a,b 26,852,872 Sangamo BioSciences 531,124 b 4,397,707 TherapeuticsMD 3,991,109 a,b 29,973,229 Real Estate4.5% American Residential Properties 562,068 c 9,830,569 Ladder Capital, Cl. A 729,450 10,321,718 Realogy Holdings 512,587 b 21,174,969 Semiconductors & Semiconductor Equipment6.5% Applied Micro Circuits 2,005,320 b 14,678,942 Mellanox Technologies 257,707 b 11,581,353 Microsemi 411,075 b 14,802,811 Veeco Instruments 906,732 b 18,542,669 Software & Services5.4% CommVault Systems 70,729 b 2,898,474 CoreLogic 580,497 b 21,397,119 Infoblox 1,418,048 b 21,327,442 Tableau Software, Cl. A 36,680 b 3,559,060 Technology Hardware & Equipment12.8% Ciena 761,862 a,b 19,077,024 FEI 125,416 10,034,534 Jabil Circuit 151,703 3,882,080 Keysight Technologies 153,054 b 4,715,594 Lumentum Holdings 435,340 b 8,706,800 Methode Electronics 273,881 9,881,627 ScanSource 384,591 b 14,775,986 Sierra Wireless 479,543 a,b 8,310,480 Tech Data 55,657 b 3,765,196 Universal Display 453,646 a,b 23,843,634 Viavi Solutions 1,569,603 b 9,982,675 Transportation3.4% ArcBest 90,956 2,190,221 Diana Shipping 1,233,900 b 5,861,025 Knight Transportation 579,890 15,378,683 Scorpio Bulkers 1,772,152 b 1,599,544 Werner Enterprises 229,464 6,186,349 Total Common Stocks (cost $793,346,570) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,983,739) 5,983,739 d Investment of Cash Collateral for Securities Loaned5.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $53,095,871) 53,095,871 d Total Investments (cost $852,426,180) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR American Depository Receipts ETF Exchange-Traded Fund a Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $62,595,852 and the value of the collateral held by the fund was $64,503,982, consisting of cash collateral of $53,095,871 and U.S. Government & Agency securities valued at $11,408,111. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $110,501,187 of which $166,527,506 related to appreciated investment securities and $56,026,319 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 15.6 Pharmaceuticals, Biotech & Life Sciences 13.5 Technology Hardware & Equipment 12.8 Commercial & Professional Services 10.9 Money Market Investments 6.5 Semiconductors & Semiconductor Equipment 6.5 Media 5.9 Capital Goods 5.5 Software & Services 5.4 Real Estate 4.5 Diversified Financials 4.2 Materials 3.4 Transportation 3.4 Insurance 1.8 Health Care Equipment & Services 1.5 Consumer Durables & Apparel 1.3 Consumer Services 1.3 Exchange-Traded Funds .9 Automobiles & Components .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 831,685,493 - - Equity Securities - Foreign Common Stocks† 64,013,561 - - Exchange-Traded Funds 8,148,703 - - Mutual Funds 59,079,610 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund November 30, 2015 (Unaudited) Common Stocks98.7% Shares Value ($) Banks8.3% First Republic Bank 12,785 880,375 Signature Bank 6,459 a 1,021,491 Wells Fargo & Co. 20,198 1,112,910 Capital Goods5.5% Fluor 20,701 1,006,069 Honeywell International 9,372 974,219 Commercial & Professional Services2.6% Steelcase, Cl. A 47,760 Diversified Financials19.0% BlackRock 2,210 803,821 Charles Schwab 40,742 1,373,413 E*TRADE Financial 35,152 a 1,069,675 Goldman Sachs Group 6,733 1,279,405 Intercontinental Exchange 3,349 870,204 Synchrony Financial 46,723 a 1,487,193 Exchange-Traded Funds6.7% Ishares Russell 1000 ETF 6,053 703,116 iShares Russell 3000 ETF 2,714 335,695 SPDR S&P rust 3,324 b 693,686 Vanguard S&P 500 ETF 3,625 693,499 Food, Beverage & Tobacco4.3% Mondelez International, Cl. A 18,333 800,419 PepsiCo 7,530 754,205 Health Care Equipment & Services2.7% Boston Scientific 25,287 a 462,246 Cardinal Health 5,864 509,288 Insurance3.4% FNF Group 34,152 Materials4.4% CF Industries Holdings 12,535 578,365 Valspar 12,174 1,028,581 Media2.4% AMC Networks, Cl. A 6,553 a 532,824 CBS, Cl. B 6,908 348,716 Pharmaceuticals, Biotech & Life Sciences8.7% Bristol-Myers Squibb 9,968 667,956 Eli Lilly & Co. 11,517 944,855 Flamel Technologies, ADR 26,416 a 379,598 Illumina 2,384 a,b 438,418 Jazz Pharmaceuticals 4,853 a 711,401 Real Estate1.9% Realogy Holdings 16,206 a Retailing4.2% Amazon.com 1,445 a 960,636 Ulta Salon,Cosmetics & Fragrance 3,428 a 572,476 Semiconductors & Semiconductor Equipment4.5% Mellanox Technologies 8,084 a 363,295 Veeco Instruments 26,317 a 538,183 Xilinx 14,653 728,107 Software & Services10.8% Alphabet, Cl. C 1,652 a 1,226,775 Fortinet 22,544 a 812,035 Infoblox 44,860 a 674,694 Oracle 30,382 1,183,986 Technology Hardware & Equipment9.3% Amphenol, Cl. A 10,092 555,565 Apple 10,111 1,196,131 Ciena 30,524 a,b 764,321 Universal Display 16,030 a 842,537 Total Common Stocks (cost $33,108,555) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $159,078) 159,078 c Total Investments (cost $33,267,633) % Cash and Receivables (Net) .8 % Net Assets % ADR American Depository Receipts ETF Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015 the value of the fund’s securities on loan was $1,715,045 and the value of the collateral held by the fund was $1,767,571, consisting of U.S. Government and Agency securities. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $2,620,848 of which $3,596,023 related to appreciated investment securities and $975,175 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the sameas the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 19.0 Software & Services 10.8 Technology Hardware & Equipment 9.3 Pharmaceuticals, Biotech & Life Sciences 8.7 Banks 8.3 Exchange-Traded Funds 6.7 Capital Goods 5.5 Semiconductors & Semiconductor Equipment 4.5 Materials 4.4 Food, Beverage & Tobacco 4.3 Retailing 4.2 Insurance 3.4 Health Care Equipment & Services 2.7 Commercial & Professional Services 2.6 Media 2.4 Real Estate 1.9 Money Market Investment .5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 32,923,809 - - Equity Securities - Foreign Common Stocks† 379,598 - - Exchange-Traded Funds 2,425,996 - - Mutual Funds 159,078 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Banks10.3% Citigroup 878,386 47,511,899 JPMorgan Chase & Co. 1,101,106 73,421,748 PNC Financial Services Group 265,084 25,318,173 Wells Fargo & Co. 366,290 20,182,579 Capital Goods8.0% Honeywell International 157,067 16,327,115 Northrop Grumman 178,128 33,195,934 Owens Corning 168,518 7,893,383 Raytheon 324,756 40,279,487 United Technologies 323,515 31,073,616 Consumer Services1.0% Carnival 307,809 Diversified Financials11.3% Capital One Financial 348,055 27,325,798 Charles Schwab 675,884 22,784,050 E*TRADE Financial 736,146 a 22,400,923 Leucadia National 342,741 6,059,661 Morgan Stanley 1,021,152 35,025,514 Raymond James Financial 141,433 8,306,360 Synchrony Financial 510,192 a 16,239,411 TD Ameritrade Holding 439,841 16,111,376 Voya Financial 706,515 28,755,160 Energy13.8% Anadarko Petroleum 248,747 14,899,945 Cimarex Energy 26,687 3,176,287 Energen 53,203 3,154,406 EOG Resources 652,881 54,469,862 Occidental Petroleum 1,011,455 76,455,883 Phillips 66 433,760 39,702,053 Pioneer Natural Resources 22,100 3,198,975 Schlumberger 354,025 27,313,029 Exchange-Traded Funds.4% iShares Russell 1000 Value Index Fund 55,758 Food & Staples Retailing1.0% CVS Health 163,775 Food, Beverage & Tobacco8.1% Coca-Cola 280,530 11,956,189 ConAgra Foods 396,485 16,228,131 Kellogg 314,909 21,656,292 Molson Coors Brewing, Cl. B 319,296 29,384,811 Mondelez International, Cl. A 295,885 12,918,339 PepsiCo 389,799 39,042,268 Health Care Equipment & Services4.3% Boston Scientific 733,871 a 13,415,162 Cardinal Health 120,926 10,502,423 Express Scripts Holding 229,978 a 19,658,519 UnitedHealth Group 233,491 26,316,771 Insurance6.9% ACE 157,723 18,114,486 American International Group 454,830 28,918,091 FNF Group 231,247 8,290,205 Hartford Financial Services Group 350,545 15,998,874 Prudential Financial 464,663 40,216,583 Materials5.8% CF Industries Holdings 345,665 15,948,983 Dow Chemical 313,249 16,329,670 Mosaic 221,239 7,000,002 Newmont Mining 401,331 7,388,504 Packaging Corporation of America 228,525 15,537,415 Vulcan Materials 310,846 31,914,559 Media3.7% CBS, Cl. B 164,684 8,313,248 Interpublic Group of Companies 809,264 18,613,072 Omnicom Group 159,622 11,799,258 Time Warner 140,412 9,826,032 Viacom, Cl. B 206,482 10,280,739 Pharmaceuticals, Biotech & Life Sciences7.3% Allergan 28,980 a 9,096,532 Bristol-Myers Squibb 181,359 12,152,866 Eli Lilly & Co. 276,296 22,667,324 Merck & Co. 529,840 28,086,818 Pfizer 1,407,324 46,118,007 Real Estate.7% Communications Sales & Leasing 579,103 Retailing.5% Staples 607,068 Semiconductors & Semiconductor Equipment4.0% Applied Materials 1,064,313 19,977,155 Microchip Technology 351,922 16,990,794 Micron Technology 463,686 a 7,386,518 Texas Instruments 358,812 20,854,153 Software & Services3.8% Alphabet, Cl. A 31,816 a 24,270,835 Citrix Systems 97,164 a 7,449,564 Oracle 773,785 30,154,401 Technology Hardware & Equipment5.2% Apple 146,800 17,366,440 Cisco Systems 2,004,609 54,625,595 Hewlett-Packard Enterprise 342,822 5,094,335 HP 570,239 7,150,797 Telecommunication Services2.7% AT&T 1,268,097 Transportation.9% Delta Air Lines 313,352 Total Common Stocks (cost $1,418,126,471) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,913,654) 7,913,654 b Total Investments (cost $1,426,040,125) % Liabilities, Less Cash and Receivables %) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $189,893,180 of which $235,352,844 related to appreciated investment securities and $45,459,664 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 13.8 Diversified Financials 11.3 Banks 10.3 Food, Beverage & Tobacco 8.1 Capital Goods 8.0 Pharmaceuticals, Biotech & Life Sciences 7.3 Insurance 6.9 Materials 5.8 Technology Hardware & Equipment 5.2 Health Care Equipment & Services 4.3 Semiconductors & Semiconductor Equipment 4.0 Software & Services 3.8 Media 3.7 Telecommunication Services 2.7 Consumer Services 1.0 Food & Staples Retailing 1.0 Transportation .9 Real Estate .7 Money Market Investment .5 Retailing .5 Exchange-Traded Funds .4 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,602,402,590 - - Exchange-Traded Funds 5,617,061 - - Mutual Funds 7,913,654 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2015 (Unaudited) Common Stocks99.3% Shares Value ($) Banks6.0% Associated Banc-Corp 68,880 1,412,729 BancorpSouth 91,220 2,453,818 Cathay General Bancorp 74,470 2,555,810 Cullen/Frost Bankers 15,200 a 1,060,808 East West Bancorp 111,290 4,827,760 First Horizon National 124,100 a 1,845,367 Capital Goods8.8% Allison Transmission Holdings 142,200 3,975,912 GATX 51,200 a 2,370,560 Huntington Ingalls Industries 31,430 4,114,816 Lincoln Electric Holdings 50,160 2,831,532 Reliance Steel & Aluminum 16,500 970,365 Spirit Aerosystems Holdings, Cl. A 75,600 b 3,965,220 Trinity Industries 74,490 2,022,403 Wabtec 6,800 544,816 Commercial & Professional Services1.9% Deluxe 76,860 Consumer Durables & Apparel4.7% Brunswick 99,400 5,231,422 Carter's 24,700 2,129,881 Kate Spade & Company 42,970 b 861,119 NVR 1,740 b 2,927,515 Consumer Services4.0% Darden Restaurants 54,100 a 3,038,797 Jack in the Box 61,000 4,522,540 ServiceMaster Global Holdings 45,300 b 1,697,844 Wyndham Worldwide 2,460 186,763 Consumer Staples1.1% Boston Beer, Cl. A 5,900 a,b 1,260,358 Dean Foods 12,400 232,624 Sensient Technologies 17,900 1,196,436 Diversified Financials4.8% Affiliated Managers Group 21,530 b 3,815,762 CoreLogic 54,600 b 2,012,556 Eaton Vance 13,800 495,696 SEI Investments 34,240 1,862,314 T. Rowe Price Group 7,670 584,070 Waddell & Reed Financial, Cl. A 71,690 2,681,206 Energy6.1% Cameron International 18,300 b 1,249,707 FirstEnergy 125,000 3,923,750 HollyFrontier 12,100 581,768 Tesoro 13,100 1,508,727 Western Refining 77,000 3,485,020 World Fuel Services 84,600 3,687,714 Food & Staples Retailing1.0% SUPERVALU 345,900 b Food, Beverage & Tobacco4.6% Bunge 50,900 3,390,449 Ingredion 55,850 5,505,134 Pilgrim's Pride 89,400 a 1,924,782 Health Care Equipment & Services7.8% DENTSPLY International 74,500 4,519,170 Health Net 48,100 b 3,042,806 Hologic 101,900 b 4,111,665 Molina Healthcare 42,800 a,b 2,579,128 Teleflex 20,460 2,694,582 Universal Health Services, Cl. B 13,580 1,650,242 Insurance4.0% Everest Re Group 6,100 1,125,084 First American Financial 52,400 2,066,656 Lincoln National 6,590 362,384 Primerica 26,600 1,362,984 Reinsurance Group of America 22,970 2,110,484 The Hanover Insurance Group 30,310 2,564,226 Materials4.5% Bemis 8,800 414,656 Crown Holdings 43,900 b 2,278,849 Minerals Technologies 32,900 2,024,666 Owens Corning 59,500 2,786,980 PolyOne 58,500 2,104,830 Sealed Air 18,100 821,016 Steel Dynamics 14,100 245,199 Media.3% New York Times, Cl. A 52,350 Pharmaceuticals, Biotech & Life Sciences4.2% Charles River Laboratories International 39,050 b 2,990,058 Mettler-Toledo International 16,940 b 5,806,693 United Therapeutics 8,100 b 1,236,303 Real Estate9.4% Corrections Corporation of America 92,470 c 2,383,877 General Growth Properties 51,700 c 1,316,799 Highwoods Properties 8,800 c 383,328 Host Hotels & Resorts 102,750 c 1,705,650 Lamar Advertising, Cl. A 15,900 928,719 LaSalle Hotel Properties 127,910 a,c 3,608,341 Post Properties 58,100 c 3,425,576 Taubman Centers 56,060 c 4,029,032 Weingarten Realty Investors 126,880 c 4,435,725 Retailing4.0% Big Lots 88,110 a 3,964,069 Foot Locker 76,080 4,945,200 GNC Holdings, Cl. A 22,500 670,725 Semiconductors & Semiconductor Equipment2.3% Integrated Device Technology 198,470 b Software & Services9.9% Computer Sciences 15,740 493,134 Convergys 74,850 1,928,136 CSRA 15,740 495,967 DST Systems 42,305 5,173,055 FactSet Research Systems 6,690 a 1,134,156 Mentor Graphics 56,190 1,052,439 NeuStar, Cl. A 94,270 a,b 2,375,604 Rovi 126,970 a,b 1,499,516 SolarWinds 22,900 a,b 1,338,047 VeriSign 54,100 a,b 4,838,704 WEX 33,700 b 3,176,899 Technology Hardware & Equipment3.9% A.O. Smith 15,300 1,220,328 Arrow Electronics 10,300 b 582,568 InterDigital 31,000 1,633,390 IPG Photonics 6,900 b 629,211 Jabil Circuit 41,600 1,064,544 NCR 110,300 b 2,990,233 Nuance Communications 49,300 b 1,031,849 Telecommunication Services1.7% CenturyLink 51,500 1,386,895 Ciena 105,600 b 2,644,224 Transportation3.1% Alaska Air Group 32,280 a 2,573,684 Old Dominion Freight Line 73,700 b 4,695,427 Utilities1.2% DTE Energy 6,300 507,087 IDACORP 35,640 2,424,946 Total Common Stocks (cost $217,215,133) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,969,073) 1,969,073 d Investment of Cash Collateral for Securities Loaned2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,784,396) 4,784,396 d Total Investments (cost $223,968,602) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $20,344,306 and the value of the collateral held by the fund was $20,809,133, consisting of cash collateral of $4,784,396 and U.S. Government and Agency securities valued at $16,024,737. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $18,450,956 of which $34,842,455 related to appreciated investment securities and $16,391,499 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 9.9 Real Estate 9.4 Capital Goods 8.8 Health Care Equipment & Services 7.8 Energy 6.1 Banks 6.0 Diversified Financials 4.8 Consumer Durables & Apparel 4.7 Food, Beverage & Tobacco 4.6 Materials 4.5 Pharmaceuticals, Biotech & Life Sciences 4.2 Insurance 4.0 Retailing 4.0 Consumer Services 4.0 Technology Hardware & Equipment 3.9 Transportation 3.1 Money Market Investments 2.9 Semiconductors & Semiconductor Equipment 2.3 Commercial & Professional Services 1.9 Telecommunication Services 1.7 Utilities 1.2 Consumer Staples 1.1 Food & Staples Retailing 1.0 Media .3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 235,666,089 - - Mutual Funds 6,753,469 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2015 (Unaudited) Common Stocks96.4% Shares Value ($) Communications Equipment12.7% Apple 91,182 10,786,831 Cisco Systems 471,396 12,845,541 Fortinet 119,737 a 4,312,927 Palo Alto Networks 37,876 a,b 7,095,690 Electronic Equipment & Instruments8.0% Amphenol, Cl. A 188,944 10,401,367 Mobileye 98,631 a,b 4,300,312 Tesla Motors 31,212 a,b 7,186,875 Internet & Catalog Retail10.2% Amazon.com 25,710 a 17,092,008 Netflix 88,520 a 10,917,172 Internet Software & Services17.5% Akamai Technologies 120,610 a 6,948,342 Alphabet, Cl. A 10,248 a 7,817,687 Alphabet, Cl. C 14,715 a 10,927,359 Facebook, Cl. A 161,073 a 16,790,250 Tencent Holdings 282,200 5,616,011 IT Services11.9% Cognizant Technology Solutions, Cl. A 204,830 a 13,227,921 Paychex 116,330 6,310,902 Visa, Cl. A 167,538 13,237,177 Semiconductors & Semiconductor Equipment13.3% Avago Technologies 81,294 b 10,604,802 Cavium 114,794 a 7,703,825 Microchip Technology 176,533 b 8,523,013 NXP Semiconductors 103,612 a 9,683,577 Software22.8% Adobe Systems 146,550 a 13,403,463 Citrix Systems 147,292 a 11,292,878 Oracle 274,747 10,706,891 salesforce.com 185,614 a 14,791,580 Splunk 86,652 a 5,155,794 Workday, Cl. A 86,797 a,b 7,265,777 Total Common Stocks (cost $192,411,563) Limited Partnership Interests.2% Semiconductors & Semiconductor Equipment Bluestream Ventures, LP a,d (cost $1,030,996) Other Investment3.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,223,497) 9,223,497 c Investment of Cash Collateral for Securities Loaned5.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,926,486) 13,926,486 c Total Investments (cost $215,561,546) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $ 34,572,316 and the value of the collateral held by the fund was $35,190,920, consisting of cash collateral of $ 13,926,486 and U.S. Government & Agency securities valued at $21,264,434. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregate value of $433,034 representing .2% of net assets (see below). Issuer Acquisition Date Cost($) Net Assets (%) Valuation ($) + Bluestream Ventures, LP 2/9/2006-6/11/2008 1,030,996 .2 433,034 + The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At November 30, 2015, net unrealized appreciation on investments was $72,967,443 of which $77,944,563 related to appreciated investment securities and $4,977,120 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the cost for financial reporting purposes. Portfolio Summary (Unaudited) †† Value (%) Software 22.8 Internet Software & Services 17.5 Semiconductors & Semiconductor Equipment 13.5 Communications Equipment 12.7 IT Services 11.9 Internet & Catalog Retail 10.2 Money Market Investments 8.4 Electronic Equipment & Instruments 8.0 †† Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 234,741,269 - - Equity Securities - Foreign Common Stocks† 30,204,703 - - Limited Partnership Interests † - - 433,034 Mutual Funds 23,149,983 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 By: /s/ James Windels James Windels Treasurer Date: January 20, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
